In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 14‐1034 & 14‐1153 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

EDWARD R. VELAZQUEZ, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 1:08‐cr‐00372‐1 — James B. Zagel, Judge. 
                      ____________________ 

    ARGUED OCTOBER 1, 2014 — DECIDED NOVEMBER 20, 2014 
                 ____________________ 

   Before WOOD,  Chief Judge, and RIPPLE and TINDER, Circuit 
Judges. 
    TINDER,  Circuit  Judge.  While  we  presume  many  criminal 
defendants are less than enthused about attending their own 
court  proceedings,  Edward  R.  Velazquez’s  aversion  to  the 
inside  of  a  courtroom  was  extraordinary.  Velazquez,  who 
had been indicted on various charges related to a fraudulent 
investment  scheme,  violated  his  bond  just  prior  to  his 
scheduled trial date and remained a fugitive for six months. 
2                                         Nos. 14‐1034 & 14‐1153 

Velazquez  was  eventually  apprehended,  and  he  then  opted 
to plead guilty to a single count of mail fraud. Despite plead‐
ing guilty and thereafter being continuously in custody, Ve‐
lazquez refused to be brought to court for seven consecutive 
hearings  in  the  case. Finally,  pursuant to a  “drag order” by 
the  district  court,  marshals  forcibly  brought  Velazquez  to 
court,  and  Velazquez  sustained  injuries  in  the  process.  The 
district  court  declined  to  enter  another  drag  order,  and  Ve‐
lazquez  refused  to  appear  for  sentencing.  The  district  court 
denied a motion to withdraw as counsel filed by Velazquez’s 
retained lawyer and sentenced Velazquez in absentia. 
   Velazquez  appeals,  contending  that  the  district  court 
erred during the sentencing hearing by (1) denying counsel’s 
motion to withdraw, (2) finding Velazquez to be voluntarily 
absent, and (3) failing to consider Velazquez’s cooperation as 
a basis for a reduced sentence. We affirm. 
       I.      Background 
    On  May  8,  2008,  a  grand  jury  indicted  Velazquez  on 
charges of mail fraud, wire fraud, and  transporting  fraudu‐
lently  obtained  funds  via  interstate  commerce.  The  indict‐
ment  alleged that, in  his role as president of V‐Tek  Capital, 
Inc., Velazquez devised and participated in a scheme to de‐
fraud  investors  by  knowingly  making  materially  false  and 
fraudulent  representations  regarding  V‐Tek‘s  “unique  risk‐
averse” investment programs, which were “guaranteed” and 
“not subject to market risk” because a portion of the invest‐
ment  capital  would  be  used  to  purchase  United  States 
Treasury “Zero‐Coupon Bonds.” The indictment alleged that 
Velazquez purchased no United States Treasury bonds, and 
instead  misappropriated  a  substantial  portion  of  investors’ 
funds for his own personal use and benefit, and for the bene‐
Nos. 14‐1034 & 14‐1153                                               3 

fit of his girlfriend. The indictment alleged that Velazquez’s 
scheme resulted in investor losses of $1,600,000. 
    On May 12, 2008, Velazquez, who was represented by re‐
tained counsel, was arraigned and then released on an own‐
recognizance bond. 
    On October 21, 2008, Velazquez’s first counsel filed a mo‐
tion  to  withdraw,  attaching  as  an  exhibit  a  letter  from  Ve‐
lazquez  terminating  his  representation.  The  district  court 
granted the motion on November 4, 2008. On November 10, 
2008, a federal defender filed an appearance on behalf of Ve‐
lazquez. On March 24, 2009, the district court scheduled Ve‐
lazquez’s jury trial to begin on November 16, 2009. 
    On November 5, 2009, Velazquez failed to report to pre‐
trial  services  as  required  by  the  conditions  of  his  bond.  On 
November 16,  2009,  the  district  court  vacated  the  trial  date. 
On  December 9, 2009, after pretrial services reported that  it 
was unable  to  contact Velazquez,  the district  court issued a 
bench warrant for Velazquez’s arrest. Nearly six months lat‐
er, on June 2, 2010, Velazquez was located and, after refusing 
to  obey  the  commands  of  deputy  marshals,  was  restrained 
and arrested through the use of force. The district court then 
ordered Velazquez to be detained pending trial. 
    On  October  12,  2010,  Velazquez’s  third  attorney,  James 
Marcus  (a  retained  attorney),  was  granted  leave  to  file  his 
appearance in the case, and Velazquez’s second counsel was 
allowed to withdraw. 
   On  February  23,  2011,  two  weeks  before  the  reset  trial 
date,  Velazquez  entered  into  a  written  plea  agreement 
whereby he agreed to plead guilty to a single count of mail 
fraud. In the agreement, Velazquez acknowledged the truth 
4                                           Nos. 14‐1034 & 14‐1153 

of  a  detailed  factual  basis  for  his  plea  of  guilty.  The  agree‐
ment  contemplated  that  Velazquez  would  meet  with  the 
government  in  an  attempt  to  provide  substantial  assistance 
in  exchange  for  consideration  at  sentencing,  and  the  agree‐
ment  stated  that  the  decision  to  move  for  a  substantial‐
assistance  reduction  was  within  the  sole  discretion  of  the 
government. 
    On February 23, 2011, Velazquez engaged in a plea collo‐
quy  with  the  district  court  concerning  his  decision  to  enter 
into the plea agreement and plead guilty. While under oath, 
Velazquez  said  the  following:  he  was  satisfied  with  his  at‐
torney’s advice and efforts on his behalf; the factual basis for 
the plea was true; no agreements or promises were made to 
him that were not contained in the plea agreement; and his 
decision  to  plead guilty was entirely voluntary. The district 
court accepted Velazquez’s plea of guilty. 
    On February 3, 2012, the government reported to proba‐
tion  (for  inclusion  in  the  presentence  investigation  report) 
that  Velazquez  had  met  with  the  government  on  a  number 
of occasions, but the government did not deem Velazquez to 
be a useful witness, and he had not provided substantial as‐
sistance to the government. 
    On May 31, 2012, defense counsel filed a motion to con‐
tinue  the  sentencing  date.  The  district  court  conducted  a 
hearing on the motion on June 5, 2012. Attorney Marcus ad‐
vised  the  district  court  that  he  was  having  difficulty  com‐
municating effectively with Velazquez. The district court va‐
cated  the  sentencing  date  and  set  a  status  hearing  for  June 
28, 2012, in order to learn whether Marcus was “able to solve 
the problem of communication.” 
Nos. 14‐1034 & 14‐1153                                                5 

    On  June  22, 2012, Marcus filed a motion to  withdraw as 
counsel,  citing  “irreconcilable  differences  and  defendant’s 
refusal  to  speak  and/or  meet  with  [Marcus].”  The  district 
court  conducted  a  hearing  on  the  motion  on  June  28,  2012. 
Velazquez  was  not  present  for  the  hearing.  Marcus  stated 
that  he  prepared  an  order  for  Velazquez  to  be  transported 
from the Metropolitan Correctional Center (“MCC”) to court 
for the hearing. The judge said that it was “important … to 
know  whether  he  decided  not  to  come  over  himself  or 
whether  [the  marshal]  just  didn’t  bring  him  over,”  so  the 
judge  reset  the  hearing  on  the  motion  to  withdraw  for  July 
24, 2012. 
    On  July  24,  2012,  Velazquez  again  did  not  appear  in 
court.  The  judge  received  information  from  the  marshal’s 
service  that  Velazquez  was  on  the  prisoner  production  list 
but  he  refused  to  come  to  court.  The  judge  remarked  that 
Marcus  was  Velazquez’s  third  counsel,  and  told  Marcus:  “I 
hate  to  impose  this  upon  you,  but  I’m  going  to  set  this  for 
another day … because I want to hear what [Velazquez] has 
to say.” The court reset Marcus’ motion to withdraw for Au‐
gust 21, 2012. 
    On  August  20,  2012,  Velazquez  filed  a  pro  se  document 
entitled,  “Notice  of  Special  Appearance  and  Revocation  of 
Plea  Agreement  and  Written  Allocution  in  Lieu  of  Sentenc‐
ing.” Velazquez asserted that his indictment was “invalid as 
a  matter  of  law,”  and  his  plea  agreement  should  be  invali‐
dated because Marcus and the prosecutor “acted in collusion 
in  violation  of  [Velazquez]’s  right  to  trial  in  order  to  mini‐
mize the amount of their investment of time in the case and 
to maximize their pay in relation to the amount of time they 
spent on the case.” 
6                                          Nos. 14‐1034 & 14‐1153 

    On August 21, 2012, the district court conducted a hear‐
ing,  but  Velazquez  again  was  not  present.  The  judge  re‐
marked  upon  Velazquez’s  pro  se  filing  and  stated  that  “one 
of the major difficulties with this is for [Velazquez] to make 
his claim [to revoke his plea] he would actually have to come 
here  and  offer  testimony  and  he’s  unwilling  to  come  here.” 
The judge stated that he wanted to inform Velazquez in per‐
son  that  “he  may  have  waived  the  attorney‐client  privilege 
by  filing  these  papers,”  and  “it’s  a  pretty  grave  thing  to 
waive the privilege, particularly in a case [in] which a person 
has actually entered a plea of guilty and wishes to revoke it, 
and … some of this appeared to be very unwise for Mr. Ve‐
lazquez  to  do,  but  he  might  have  a  good  reason  for  it  and 
we’ll see.” The district court invited the government to file a 
response  to  Velazquez’s  filing  and  scheduled  another  hear‐
ing in October. 
    On October 10, 2012, the district court conducted another 
status  hearing,  and  again,  Velazquez  was not  present.  Mar‐
cus  reported  to  the  court  that  he  had  met  with  Velazquez 
several times in the previous six weeks, and Marcus request‐
ed  that  another  status  conference  be  set  in  December.  The 
district  court  verified  with  Marcus  that  he  and  Velazquez 
were communicating and then reset the hearing for Decem‐
ber 11, 2012. 
    On  December  11,  2012,  the  district  court  conducted  an‐
other status hearing, and again, Velazquez was not present. 
Marcus reported to the court that he met with Velazquez “as 
late as last night” and had “no idea” why Velazquez did not 
appear for the hearing. Marcus said that Velazquez was suf‐
fering  from  a  cold  and  asked  that  the  matter  be  continued 
until the end of January. Marcus said, “I think we’re going in 
Nos. 14‐1034 & 14‐1153                                                7 

the  right  direction  and  I  think  we’re  going  to  be  able  to  re‐
solve  this  hopefully  at  that  time.”  The  district  court  again 
continued  the  motion  to  withdraw  as  counsel  and  reset  the 
hearing for January 31, 2013. 
    On January 31, 2013, the district court conducted another 
status  hearing,  and  again,  Velazquez  was  not  present.  Mar‐
cus said that he saw Velazquez the previous day, and he was 
“quite ill” with “an upper respiratory situation,” and his ab‐
sence was “somewhat legitimate … because of his situation.” 
Marcus  asked  the  court  “for  a  long  date”  to  “continue  the 
motions”  because  “[t]here  are  some  issues  that  have  come 
up  that  I  need  to  work  through.”  Marcus  stated  that  he 
thought he and Velazquez were “moving in the right direc‐
tion.” The district court again reset the hearing. 
    On  June  24,  2013,  the  district  court  conducted  another 
status  hearing,  and  again,  Velazquez  was  not  present.  Mar‐
cus reported that he had not spoken with Velazquez and he 
was “not sure” if Velazquez was willing to speak to him. The 
judge stated that “I think that we have to bring him to court 
[by force],” and Marcus responded that he thought that was 
appropriate.  In  the  order  following  the  hearing,  the  district 
court directed the marshal “to use reasonable force to bring 
Defendant”  to  the  “[s]tatus/sentencing”  on  September  26, 
2013 (the “drag order”). 
    On  September  25,  2013,  a  pro  se  filing  from  Velazquez 
dated  August  7,  2013,  was  docketed  with  the  district  court. 
In  that  filing,  Velazquez  asserted  that  pursuant  to  various 
provisions of the Uniform Commercial Code, he did not “ac‐
cept this offer to contract” or “consent to these proceedings,” 
and  therefore,  the  district  court  did  not  have  jurisdiction 
over him. 
8                                          Nos. 14‐1034 & 14‐1153 

    On  September  26,  2013,  Velazquez  was  forcibly  brought 
to court by deputy marshals pursuant to the district court’s 
drag  order.  Marcus  told  the  district  court  that  Velazquez 
“was  seriously  injured  today  in  being  brought  over  here,” 
and “[h]is ankle, elbow, and arm are seriously injured,” and 
Velazquez  “believes  them  to  be  broken.”  The  judge  said  to 
Marcus,  in  Velazquez’s  presence,  “I’m  trying  to  find  if 
there’s  some  way  that  we  can  get  him  to  court  where  he’s 
willing to come, we don’t have to drag him here, and he can 
speak his piece.” The judge noted that “there are other prob‐
lems that might exist that they come to his cell to bring him 
here  and  he  struggles,  perhaps  hits  one  of  the  officers  and 
that’s  another  federal  offense  and  just  makes  things  much 
worse  for  him.”  The  judge  stated  that  Velazquez’s  filings 
“basically  construing  these  court  proceedings  as  somehow 
contractual  …  have  never  been  accepted  by  the  Courts  of 
Appeal.”  The  judge  added:  “[E]ven  if  I  would  happen  to 
agree with him, which I don’t, if I entered an order that was 
consistent with what he’s giving me, the government will go 
to the Court of Appeals which will reverse me … . So, basi‐
cally,  the  materials  he’s  filing  with  me  don’t  do  him  any 
good at all.” The judge remarked that Velazquez’s motion to 
withdraw  his  guilty  plea  is  one  of  the  “more  traditional 
claims that we usually do deal with,” but “if he doesn’t come 
here  we  can’t  go  forward  with  whatever  claims  he  has  and 
that’s been my concern.” 
    At the September 26, 2013 hearing, Marcus told the court 
that  Velazquez  “wants  and  will  see  me,”  and  Marcus  had 
received  Velazquez’s “assurances  that  he  will  see  me at  the 
MCC, which I plan on doing.” Marcus stated that he wanted 
to  address  several  issues  with  Velazquez,  so  Marcus  can 
“prepare  [an]  appropriate  response”  to  the  presentence  in‐
Nos. 14‐1034 & 14‐1153                                              9 

vestigation  report,  and  Marcus  would  “soon  report  to  [the 
court]  exactly  how  we’re  going  to  proceed  going  forward.” 
At Marcus’ invitation, the judge asked Velazquez, “Are you 
willing  to  talk  with  your  lawyer  about  this?”  Velazquez  re‐
sponded,  “Yes,  I  am.”  The  judge  asked  Velazquez  whether 
he  would  come  to  court  in  the  future  without  being  com‐
pelled by the use of force, and Velazquez responded, “I be‐
lieve so.” 
   The  district  judge  concluded  the  September  26,  2013 
hearing by stating in Velazquez’s presence that, if Velazquez 
continued  to  refuse  to  come  to  court,  “he  has  forfeited  his 
right  to  be  present  at  the  time  I  sentence  him.”  The  judge 
spoke  of  the  “variety  of  reasons”  why  he  did  not  want  to 
again order the use of force to bring Velazquez to court, in‐
cluding “the risk of harm … both to the deputies and to Mr. 
Velazquez”;  the  “very  large  number  of  …  marshals,”  who 
“have  other  more  pressing  duties  to  perform,”  but  must  be 
present in the courtroom when force is used on a defendant; 
and,  the  judge’s  observation  that,  “usually  when  I  have  to 
have somebody brought over by force, it makes the proceed‐
ing very difficult.” The judge stated that he would have his 
courtroom  deputy  alert  the  MCC  to  the  need  to  provide 
prompt  medical  care  to  Velazquez.  The  judge  said  the  next 
court  date  would  be  set  in  November,  for  Velazquez  to 
“come and participate and speak his piece.” 
    Upon  returning  to  the  MCC,  Velazquez  decided  that  he 
could not wait until November to speak his piece. On Octo‐
ber  2,  2013,  October  10,  2013,  November  1,  2013,  and  No‐
vember  7,  2013,  Velazquez  filed  pro  se  documents  in  which 
he  repeatedly  stated  that  the  district  court  had  no  jurisdic‐
tion  pursuant  to  the  Uniform  Commercial  Code,  and  de‐
10                                                  Nos. 14‐1034 & 14‐1153 

clared that he would not participate in the proceedings. Ve‐
lazquez asserted that he “will never accept or consent to [the 
district court’s] alleged jurisdiction, to be judged, sentenced, 
or compelled to appear in alleged court via ‘drag order.’”1 
    On  November  19,  2013,  the  district  court  entered  a  mi‐
nute order stating: “If Defendant fails to appear for the next 
status  hearing  set  for  12/19/13,  the  Court  will  set  a  sentenc‐
ing  date. Defendant  is  advised that sentencing will  proceed 
without him shall he fail to appear.” It is clear Velazquez re‐
ceived a copy of this minute order, because, on December 17, 
2013,  Velazquez  filed  pro  se  more  than  100  pages  of  docu‐
ments,  including  a  copy  of  the  November  19,  2013  minute 
order with handwritten notes on it. 
   On December 18, 2013, the district court entered a minute 
order  stating:  “By  agreement,  the  status/sentencing  set  for 
12/19/13  is  stricken  and  reset  to  12/20/13  at  11:00  a.m.”  As 
discussed below, it is clear Velazquez received a copy of this 
minute order as well. 
   On December 20, 2013, government counsel and Marcus 
appeared  in  court,  but  Velazquez  was  absent.  Nonetheless, 
Velazquez made his presence felt, much like the “man who 
wasn’t  there.”2  Velazquez  had  sent  to  the  court  a  large  vol‐

                                                 
1  Although  we  would  have  thought  this  point  to  be  self‐evident,  a  de‐

fendant’s  consent  pursuant  to  the  Uniform  Commercial  Code,  which 
governs certain areas of commercial law, does not determine a court’s ju‐
risdiction in criminal proceedings. Were it otherwise, the nation’s prisons 
likely would be empty. 
2  “As  I  was  going  up  the stair/I  met  a man  who  wasn’t  there.” Hughes 

Mearns,  Antigonish  (1899),  reprinted  in  Best  Remembered  Poems  107 
(M. Gardner ed., 1992). 
Nos. 14‐1034 & 14‐1153                                              11 

ume  of  documents  similar  to  those  which  had  been  filed 
previously,  relying  upon  the  Uniform  Commercial  Code  to 
declare  that  the  court  was  without  jurisdiction.  The  docu‐
ments were placed on the docket later in the day on Decem‐
ber 20,  2013, and  included a copy of the  district court’s De‐
cember  18,  2013  minute  order  rescheduling  the  “sta‐
tus/sentencing.”  The  copy  of  the  minute  order  contained 
handwritten notes, including the statement, “I do not accept 
this offer to contract and I do not consent to these proceed‐
ings,” and was apparently signed by Velazquez. At the out‐
set  of  the  hearing,  the  district  judge  stated  that  one  of  Ve‐
lazquez’s  documents  referenced  28  U.S.C.  §  2241  “for  ex‐
traordinary  relief  from  a  criminal  charge  without  jurisdic‐
tion,” and the judge said, “to the extent that anything is filed 
as a motion, I’m denying it.” 
    The district judge next stated that he had been informed 
that Velazquez “decided not to appear”; “[t]his was the day 
[the  court]  designated  for  sentencing  even  if  he  did  not  ap‐
pear”; and, “in light of what happened last time,” the judge 
“specifically directed … that he not be dragged here against 
his  will.”  The  judge  called  a  deputy  marshal  to  testify.  The 
marshal testified that his office had been informed by MCC 
officials  that  Velazquez  was  refusing  to  come  to  court,  and 
the marshal subsequently spoke to Velazquez, who told the 
marshal  that  “he  talked  to  his  lawyer  yesterday  and  that  it 
was his choice that he was not going to be present today.”  
    Marcus  remarked  to  the  judge  that  he  met  with  Ve‐
lazquez  “this  week,”  and  Marcus  “anticipated  his  being 
here, quite frankly.” The judge responded, “Well, he refused 
to come … . [As] a consequence of that … we are now going 
to  proceed  with  sentencing.”  Then  Marcus  said,  “I  have  a 
12                                          Nos. 14‐1034 & 14‐1153 

motion to withdraw … . I just can’t continue with represen‐
tation  under  the  circumstances.  I’ll  get  a  public  defender.” 
The judge responded that he was not granting Marcus leave 
to  withdraw.  The  judge  noted  that  there  was  nothing  con‐
tained in the pro se documents filed by Velazquez which dis‐
putes any of the statements in the presentence investigation 
report.  Marcus  remarked  that  he  and  Velazquez  “have  had 
discussions  with  respect  to  the  PSR  and  there  are  certainly 
factors  that  I  would  want  to  bring  to  the  court’s  attention,” 
but “[t]his is going to be very hard for me to continue with 
this without the client.” The judge responded: “That’s a self‐
imposed limitation on him and he imposes this limitation on 
you.” Marcus asked for additional time to file a response to 
the  presentence  investigation  report,  and  the  court  denied 
the request because “[t]he opportunity to file something has 
been  available  from  the  beginning.  This  was  the  sentencing 
date. So you may choose to speak or not, as you wish.” 
    The district court then proceeded to resolve issues raised 
by  Marcus  relating  to  the  calculation  of  the  sentencing 
guidelines range. Over the government’s objection and con‐
trary  to  the  recommendation  in  the  presentence  investiga‐
tion report, the court credited Velazquez with acceptance of 
responsibility  pursuant  to  §  3E1.1  of  the  guidelines.  During 
arguments  on  this  point,  Marcus  told  the  judge  that  Ve‐
lazquez  “went  through  extensive  meetings  with  the  gov‐
ernment  …  over  several  different  occasions  and  over  many 
hours.”  The  government  confirmed  that  there  were  a  num‐
ber  of  proffers,  but  “[w]e  did  not  feel  he  was  a  useful  wit‐
ness,”  and  “[t]here  were  no  new  prosecutions  brought  as  a 
result.” The judge noted that he had “looked at this before” 
and “thought it was a close call on acceptance of responsibil‐
ity.” The judge decided to grant Velazquez acceptance of re‐
Nos. 14‐1034 & 14‐1153                                             13 

sponsibility “in light of the fact that he attempted to cooper‐
ate.” 
    Marcus also argued that Velazquez should not receive an 
upward  adjustment  for  obstructing  justice  under  §  3C1.1  of 
the  guidelines,  as  recommended  in  the  presentence  investi‐
gation  report.  The  government  argued  that  the  adjustment 
for  obstruction  was  appropriate  because  Velazquez  was  “a 
fugitive  for  a  period  of  time,  he  fought  the  attempt  of  law 
enforcement  to  arrest  him  when  they  did  locate  him,”  and 
“we  had a trial date set before his flight.” The court agreed 
with  the  government  and  found  obstruction  because  Ve‐
lazquez caused “a real delay of the process … of justice.” 
     At that point in the proceedings, Marcus asked for a brief 
recess  and  then  informed  the  court  that  Velazquez’s  com‐
mon‐law  wife  had  just  entered  the  courtroom.  Marcus  told 
the court that she had filed a complaint against him with the 
Illinois Attorney Registration and Disciplinary Commission. 
Marcus  said,  “I  neglected  to  bring  that  to  the  court’s  atten‐
tion, which does create somewhat of a conflict of interest for 
me and would certainly be … part of my basis to withdraw 
from  the  case,  too.”  The  judge  responded:  “Well,  I  think  it 
stops  you  from  saying  anything  else,  but  you  said  all  you 
can say.” 
    The  court  next  heard  comments  from  Velazquez’s  com‐
mon‐law wife and Velazquez’s sister regarding Velazquez’s 
positive  personal  characteristics.  Marcus  next  argued  that 
Velazquez’s  “extensive”  attempts  at  cooperation  “warrants 
some consideration … in crafting a sentence,” and asked for 
a  60‐month  sentence.  Government  counsel  then  spoke,  fo‐
cusing  on  the  harm  to  the  victims,  and  arguing  that  “the 
manner  in  which  Mr.  Velazquez  has  chosen  to  comport 
14                                       Nos. 14‐1034 & 14‐1153 

[himself] in these proceedings really [does not] bode well for 
rehabilitation  and  probably  suggests  recidivism  is  a  real 
concern.” 
    The district court then discussed the nature of the offense 
and  the  history  and  characteristics  of  Velazquez.  The  court 
remarked  upon  the  statements  of  Velazquez’s  family  mem‐
bers and said that while Velazquez may have been “a good 
person to have for a family member,” the “duty of a citizen 
extends  a  little  longer.”  The  court  stated  that  Velazquez 
“was a con man and he hurt a lot of people.” The court said 
that “post‐charge conduct [was] particularly important,” fo‐
cusing  specifically  on  Velazquez’s  decision  to  violate  his 
bond,  which  “shows  that  he  does  not  truly  understand  the 
damage  he’s  done,”  and  “proved  …  that  he  can’t  keep  his 
word.” The court stated that the guideline range was 121 to 
151 months’ imprisonment and then sentenced Velazquez to 
136  months,  which  was  “in  the  dead  middle  of  that  guide‐
line”  and  was  an  “appropriate  sentence”  in  this  case.  The 
court also imposed three years of supervised release and res‐
titution  of  $5,532,714.  Judgment  was  subsequently  entered, 
and this appeal followed. 
       II.    Motion to Withdraw 
    On  appeal,  Velazquez  first  contends  that  the  district 
court  committed  reversible  error  when  it  denied  Marcus’ 
motion to withdraw as counsel. Velazquez contends that the 
denial  of  the  motion  to  withdraw  constituted  an  arbitrary 
denial  of  Velazquez’s  Sixth  Amendment  right  to  be  repre‐
sented by retained counsel of Velazquez’s choice, which was 
a  structural  error  justifying  reversal  without  inquiry  into 
prejudice, as described in United States v. Sellers, 645 F.3d 830 
(7th Cir. 2011). The government contends that the structural‐
Nos. 14‐1034 & 14‐1153                                              15 

error analysis of Sellers only applies when a court arbitrarily 
or  unreasonably  denies  a  defendant  the  right  to  be  repre‐
sented  by  retained  counsel  of  choice,  and  is  inapplicable  in 
this  case  because  Velazquez  never  identified  a  retained  at‐
torney to replace Marcus, and Marcus told the district court 
that  Velazquez  would  need  a  public  defender.  The  govern‐
ment contends that the proper analysis consists of reviewing 
the  district  court’s  decision  for  an  abuse  of  discretion,  and 
even if an abuse of discretion is found, to “nevertheless up‐
hold the district court’s decision unless the defendant estab‐
lishes that he was deprived of his Sixth Amendment right to 
effective  assistance  of  counsel.”  United  States  v.  Volpentesta, 
727  F.3d  666,  673  (7th  Cir.  2013)  (citing  United  States  v. 
Zillges, 978 F.2d 369, 372–73 (7th Cir. 1992)). The government 
contends  that  the  district  court  did  not  abuse  its  discretion, 
and,  in  any  event,  Velazquez  has  not  shown—or  even  at‐
tempted to show—that “the performance of his attorney was 
not  within  the  range  of  competence  demanded  of  attorneys 
in criminal cases, and that but for counsel’s deficiencies, the 
result of the proceeding would have been different.” Zillges, 
978  F.2d  at  372–73  (citation  and  internal  quotation  marks 
omitted). 
    We  do not  need  to decide which analysis  applies to this 
unusual  set  of  facts  because,  even  if  we  apply  Velazquez’s 
preferred  analysis  enunciated  in  Sellers,  we  find  no  error. 
The Sixth Amendment right to counsel includes “the right of 
a  defendant  who  does  not  require  appointed  counsel  to 
choose  who  will  represent  him.”  United  States  v.  Gonzalez‐
Lopez, 548 U.S. 140, 144 (2006). “Consequently, a court cannot 
arbitrarily or unreasonably deny a defendant the right to re‐
tain chosen counsel.” Sellers, 645 F.3d at 834. A denial of the 
right  to  counsel  of  choice  constitutes  structural  error,  and  a 
16                                            Nos. 14‐1034 & 14‐1153 

defendant  claiming  a  denial  of  this  right  does  not  have  to 
show prejudice. See Gonzalez‐Lopez, 548 U.S. at 148–50. 
    “The right to counsel and the right to engage counsel of 
one’s  choosing,  however,  are  not  absolute.  A  court  retains 
wide latitude to balance the right to choice of counsel against 
the needs of fairness to the litigants and against the demands 
of its calendar.” Sellers, 645 F.3d at 834; see also United States 
v. Carrera, 259 F.3d 818, 824–25 (7th Cir. 2001) (“Although a 
person has the right to be represented by the counsel of his 
choice, this right is not absolute, but qualified, and must be 
balanced  against  the  requirements  of  the  fair  and  proper 
administration  of  justice.”)  (internal  quotation  marks  omit‐
ted). For example, trial courts have broad discretion to grant 
or deny a request for a continuance to substitute new coun‐
sel, and “‘[o]nly an unreasoning and arbitrary insistence up‐
on expeditiousness in the face of a justifiable request for de‐
lay’ violates the Sixth Amendment right.” Sellers, 645 F.3d at 
834  (quoting  Carrera,  259  F.3d  at  825).  “In  determining 
whether the decision was arbitrary, we consider both the cir‐
cumstances  of  the  ruling  and  the  reasons  given  by  the 
judge.” Id. at 834–35. 
    Generally, when reviewing the denial of a motion to sub‐
stitute  counsel,  we  consider  “the  adequacy  of  the  [district] 
court’s  inquiry  into  the  defendant’s  motion.”  Zillges,  978 
F.2d  at  372;  see  also  Sellers,  645  F.3d  at  837–38;  Carrera,  259 
F.3d  at  825.  “Unless  the  complaint  underlying  a  request  for 
substitution of counsel is sufficiently detailed, the court may 
not rule on the motion without conducting a proper hearing 
at  which  both  attorney  and  client  testify  as  to  the  nature  of 
their  conflict.”  Zillges,  978  F.2d  at  372  (internal  quotation 
marks omitted). Here, Marcus’ motion to withdraw cited “ir‐
Nos. 14‐1034 & 14‐1153                                             17 

reconcilable  differences  and  defendant’s  refusal  to  speak 
and/or  meet  with  [Marcus].”  The  district  court  set  multiple 
hearings on the motion, but the court declined to rule on the 
motion  without  Velazquez  being  present,  because  the  court 
wanted to “hear what [Velazquez] has to say.” The next time 
Velazquez  appeared  before  the  district  court,  on  September 
26,  2013,  it  appeared  from  both  Marcus’  and  Velazquez’s 
statements  that  any  breakdown  in  the  attorney‐client  rela‐
tionship had been repaired. We do not find that the district 
court acted arbitrarily or unreasonably in relation to the mo‐
tion  to  withdraw  prior  to  or  during  the  September  26,  2013 
hearing. 
    What  remains  to  consider  is  the  next  and  final  hearing, 
the December 20, 2013 sentencing. Once it became clear that 
the  district  court  would  proceed  with  sentencing,  Marcus 
raised the issue of the pending motion to withdraw. Marcus 
did  not  name  substitute  counsel,  instead  stating,  “I’ll  get  a 
public  defender.”  Marcus  did  not  indicate  that  Velazquez 
refused  to  communicate  with  Marcus,  which  was  the  only 
specific reason given in the written motion on June 22, 2012; 
indeed, Marcus told the court at sentencing that he had been 
meeting  with  Velazquez—including  a  meeting  on  the  day 
prior to sentencing—and they had discussed the presentence 
investigation  report.  The  only  reason  Marcus  gave  for  rais‐
ing  the  motion  to  withdraw  at  the  outset  of  the  sentencing 
hearing was that it “is going to be very hard for me to con‐
tinue  with  this  without  the  client.”  We  cannot  say  that  the 
district  court  acted  unreasonably  or  arbitrarily  in  finding 
18                                                  Nos. 14‐1034 & 14‐1153 

“[t]hat’s  a  self‐imposed  limitation  on  [Velazquez]  and  he 
imposes this limitation on [Marcus].”3 
     Midway  through  the  sentencing  hearing,  Marcus  raised 
an additional ground for moving to withdraw—the state bar 
complaint  filed  against  Marcus  by  Velazquez’s  wife.  Under 
other  circumstances,  we  might  find  that  a  district  court  is 
obliged  to  inquire  further  into  such  a  complaint,  but  under 
the  circumstances  of  this  case,  we  find  no  error.  Marcus 
made  clear  that  the  complaint  had  not  been  filed  by  Ve‐
lazquez,  and  given  how  late  in  the  proceedings  the  matter 
was raised, it was not unreasonable or arbitrary for the dis‐
trict  court to  continue  with  sentencing.  Cf.  Carrera,  259  F.3d 
at 825 (“The untimely nature of Luis’s motion coupled with 
its  close  proximity  to  trial  as  well  as  the  fact  that  Luis  was 
unable  to  name  his  new  counsel  made  it  reasonable  for  the 
district  court  to  question  whether  Luis’s  motion  was  an  at‐
tempt to delay the trial.”).  
   In  short,  “[t]he  right  to  counsel  of  one’s  choice  does  not 
give  [a  defendant]  the  power  to  manipulate  his  choice  of 
counsel to delay the orderly progress of his case.” Id. (inter‐
nal quotation marks omitted). Given the unique facts of this 
case, we do not find that the district court erred in denying 
Marcus’ motion to withdraw. 
            III.        Voluntary Absence 
    Velazquez  contends  that  the  district  court  committed 
clear  error  when  it  found  him  to  be  voluntarily  absent  and 
                                                 
3 As discussed infra, we find no error in the district court’s determination 

that Velazquez was voluntarily absent during sentencing. If the reverse 
had  been  true,  our  analysis  related  to  the  denial  of  the  motion  to  with‐
draw might be different.  
Nos. 14‐1034 & 14‐1153                                               19 

sentenced  him  in  absentia.  Velazquez  argues  that  in  United 
States v. Achbani, 507 F.3d 598 (7th Cir. 2007), we established 
a bright‐line rule that a defendant in custody may never be 
deemed voluntarily absent during sentencing. 
    Federal  Rule  of  Criminal  Procedure  43  guarantees  a  de‐
fendant  the  right  to  be  present  at  both  trial  and  sentencing. 
However,  Rule  43  also  provides  that  a  defendant  in  a  non‐
capital case waives the right to be  present  at his sentencing 
when he is “voluntarily absent.” Fed. R. Crim. P. 43(c)(1)(B). 
We review for clear error a district court’s finding of volun‐
tary  absence.  Achbani,  507  F.3d  at  601.  “The  district  court 
should indulge every reasonable inference against a finding 
of  voluntary  absence.  Before  proceeding,  the  district  court 
must  explore  on  the  record  any  serious  questions  raised 
about  whether  the  defendant’s  absence  was  knowing  and 
voluntary.”  Id.  at  601–02  (citation  and  internal  quotation 
marks  omitted).  “[H]owever,  the  district  court’s  duty  to  ex‐
plore  such  possibilities  varies  to  the  extent  that  defense 
counsel  suggests  circumstances  that  raise  a  plausible  doubt 
that the defendant’s absence was voluntary.” Id. at 602. 
    Achbani states, as an “example”, that “a defendant taken 
into  legal  custody  is  not  voluntarily  absent.”  Id.  (citing  Lar‐
son  v.  Tansy,  911  F.2d  392,  397  (10th  Cir.  1990)).  This  state‐
ment  is  dictum  because  the  custody  of  the  defendant  was 
not an issue in Achbani. The case cited in Achbani to support 
the  dictum,  Larson,  states:  “We  recognize  that  there  may  be 
times when a defendant in custody could waive his right to 
be  present.”  Larson,  911  F.2d  at  397.  At  least  two  other  cir‐
cuits have affirmed a district court finding that a defendant 
in custody was voluntarily absent pursuant to Rule 43 when 
20                                                  Nos. 14‐1034 & 14‐1153 

he  or  she  chose  to  remain  in  a  cell  rather  than  attend  trial.4 
See United States v. Bradford, 237 F.3d 1306, 1311–12 (11th Cir. 
2001); United States v. Nichols, 56 F.3d 403, 416 (2d Cir. 1995). 
In  this case, when  the district court entered a drag order to 
force  Velazquez’s  attendance,  Velazquez  was,  in  the  words 
of  his  attorney,  “seriously injured.” Given the risk of injury 
to an obstreperous defendant, as well as to the guards forci‐
bly  moving  him,  this  case  illustrates  the  inadvisability  of  a 
bright‐line  rule  that  a  defendant  in  custody  can  never  be 
voluntarily absent. We think the better rule is that voluntary 
absence under Rule 43 should be decided on a case‐by‐case 
basis, and, as indicated in Larson, there may be times when a 
defendant in custody waives his right to be present. See Lar‐
son, 911 F.2d at 397; see also Nichols, 56 F.3d at 416 (“The fact 
that  [defendant]  was  in  custody  does  not  itself  preclude  a 
voluntary waiver.”). 
    After  examining  the  facts  of  this  case,  we  find  that  the 
district court did not clearly err in finding that this is one of 
those—perhaps  rare—times  when  a  defendant  in  custody 
has  knowingly  and  voluntarily  waived  his  right  to  be  pre‐
sent during sentencing. By the date of sentencing, Velazquez 
had  a  long‐standing  and  well‐documented  aversion  to  ap‐
pearing  voluntarily  in  court,  and  it  was  apparent  that  Ve‐
lazquez’s  absence  had  not  made  his  heart  grow  fonder  to‐
ward  the  district  court.  Velazquez’s  pro  se  filings  in  the 
weeks  leading  up  to  sentencing  asserted  that  he  would 
“never”  consent  to  the  proceedings,  nor  consent  to  be 

                                                 
4 We employ the same standard for determining whether a defendant is 

voluntarily  absent  during  sentencing  and  during  trial.  See  Achbani,  507 
F.3d at 601. 
Nos. 14‐1034 & 14‐1153                                                21 

“judged, sentenced, or compelled to appear in alleged court 
via ‘drag order.’” 
     Velazquez  was adequately  informed  prior  to the date  of 
sentencing  that  if  he  failed  to  appear,  sentencing  would 
nonetheless  occur:  the  district  judge  informed  Velazquez  in 
person at the September 26, 2013 hearing that he would “for‐
feit[]  his  right  to  be  present”  at  sentencing  if  he  refused  to 
appear; the November 19, 2013 minute order “advised” Ve‐
lazquez  “that  sentencing  will  proceed  without  him  shall  he 
fail  to  appear”;  and  the  December  18,  2013  minute  order, 
which  reset  the  “status/sentencing”  to  December  20,  2013, 
was  returned  to  the  court  on  the  morning  of  December  20, 
2013  with  what  appears  to  be  Velazquez’s  hand‐writing  on 
it.  Moreover,  on  the  morning  of  sentencing,  Velazquez  told 
staff at the MCC that he was refusing to appear, and he later 
repeated his refusal to a deputy marshal. 
   On  appeal,  Velazquez  contends  that  the  district  court 
erred  in  finding  him  to  be  voluntarily  absent  in  the  face  of 
Marcus’  statement  at  sentencing  that  Marcus  “anticipated 
[Velazquez] being here, quite frankly.” However, in light of 
Marcus’  less‐than‐stellar  history  of  predicting  Velazquez’s 
presence,  in  conjunction  with  the  facts  identified  above,  we 
find  no  “circumstances  that  raise  a  plausible  doubt  that  the 
defendant’s  absence  was  voluntary.”  Achbani,  507  F.3d  at 
602. The district court did not clearly err in finding that Ve‐
lazquez was voluntarily absent during sentencing. 
    At  oral  argument,  Velazquez’s  appointed  counsel  sug‐
gested that the district court might have allowed Velazquez 
to  participate  in  or  at  least  view  the  sentencing  from  the 
MCC  via  video‐conferencing.  The  possibility  of  video‐
conferencing was not raised before the district court by any 
22                                         Nos. 14‐1034 & 14‐1153 

party. While perhaps it would be advisable in the future for 
district judges facing similar intransigent behavior to inves‐
tigate  the  possibility  of  video‐conferencing,  we  cannot  say 
that the district judge clearly erred in failing to consider it in 
this case. 
       IV.     Cooperation 
    Velazquez’s  final  argument  is  that  the  district  court 
committed  a  procedural  error  by  failing  to  consider  Ve‐
lazquez’s proffers of cooperation in the context of the factors 
set forth in 18 U.S.C. § 3553(a). 
    We  review  de  novo  whether  a  district  court  followed 
proper procedures in sentencing, including its consideration 
of the § 3553(a) factors. United States v. Trujillo‐Castillon, 692 
F.3d 575, 578 (7th Cir. 2012). When considering the § 3553(a) 
factors,  the  district  court  must  address  all  of  a  defendant’s 
principal  arguments  that  are  “not  so  weak  as  to  not  merit 
discussion.”  United  States  v.  Cunningham,  429  F.3d  673,  679 
(7th  Cir.  2005).  The  judge,  however,  “need  not  spend  time 
addressing an argument if ‘anyone acquainted with the facts 
would  have  known  without  being  told  why  the  judge  had 
not  accepted  the  argument.’”  United  States  v.  Castaldi,  743 
F.3d  589,  595  (7th  Cir.  2014)  (quoting  Cunningham,  429  F.3d 
at 679). “The amount of explanation needed in any particular 
case  depends  on  the  circumstances,  and  less  explanation  is 
typically  needed  when  a  district  court  sentences  within  an 
advisory  guidelines  range.”  United  States  v.  Curby,  595  F.3d 
794,  797  (7th  Cir.  2010)  (citation  and  internal  quotation 
marks omitted). 
   “A district court may consider a defendant’s cooperation 
with the government as a basis for a reduced sentence [pur‐
Nos. 14‐1034 & 14‐1153                                                   23 

suant  to  §  3553(a)],  even  if  the  government  has  not  made  a 
§ 5K1.1  or  Rule  35  motion.”  United  States  v.  Leiskunas,  656 
F.3d  732,  737  (7th  Cir.  2011);  see  also  United  States  v.  Patrick, 
707 F.3d 815, 820 (7th Cir. 2013) (“Patrick’s argument based 
on his cooperation is a ground of recognized legal merit for a 
reduced  sentence.”)  (internal  quotation  marks  omitted).  In 
Castaldi, we rejected a defendant’s argument that the district 
court’s  sentencing  explanation  failed  to  show  meaningful 
consideration  of  defendant’s  cooperation,  even  though  the 
court  did  not  specifically  address  the  defendant’s  coopera‐
tion in relation to the § 3553(a) factors. See 743 F.3d at 594–97. 
We  found  that,  “[p]aying  close  attention  to  the  context  and 
practical  realities  here,  …  we  see  that  the  judge  was  well 
aware of the disclosure and cooperation.” Id. at 595–96. 
    During  the  sentencing  hearing,  the  district  court  heard 
Marcus’  argument  regarding  Velazquez’s  cooperation,  and 
then asked the government about it. Upon hearing the gov‐
ernment’s assessment that Velazquez was not a “useful wit‐
ness,” the judge noted that he had “looked at” the coopera‐
tion  issue  when  he  first  read  the  presentence  investigation 
report.  The  judge  stated  that  “it  was  a  close  call,”  but  “in 
light  of  the  fact  that  he  attempted  to  cooperate,”  the  judge 
granted  Velazquez  a  downward  adjustment  for  acceptance 
of  responsibility  in  calculating  the  guidelines  range.  The 
judge  then  made  an  upward  adjustment  for  obstruction  of 
justice,  indicating  that  the  judge  did  not  find  Velazquez’s 
post‐charge conduct to be entirely positive. The judge’s later 
comments  made  it  clear  that,  overall,  the  court  viewed  Ve‐
lazquez’s  post‐charge  conduct  to  be  an  aggravating,  rather 
than  a  mitigating,  factor.  The  judge  emphasized  that  Ve‐
lazquez’s “conduct on bond” shows “that he does not truly 
understand  the  damage  he’s  done”  and  “proved  …  that  he 
24                                         Nos. 14‐1034 & 14‐1153 

can’t  keep  his  word.”  The  judge  found  this  “post‐charge 
conduct” to be “particularly important, because at that point 
in time there can’t be any doubt in [Velazquez’s] mind that 
he’s  clearly  going  down  the  wrong  path.”  The  court  then 
imposed a sentence in the middle of the guidelines range. 
    We find that, in this case, the district judge did not need 
to  “belabor  the  obvious  or  be  explicit  where  anyone  ac‐
quainted  with  the  facts  would  have  known  without  being 
told  why  the  judge  did  not  accept  the  argument.”  Castaldi, 
743 F.3d at 597 (citing United States v. Gary, 613 F.3d 706, 709 
(7th Cir. 2010)). The district judge’s discussion of “the people 
who  suffered  because  of  what  [Velazquez]  did”  and  Ve‐
lazquez’s “quite bad[]” post‐charge conduct, clearly indicate 
that  those  factors  dominated  the  judge’s  thinking.  And  his 
earlier  statement  that  it  was  a  “close  call”  on  whether  Ve‐
lazquez’s  cooperation  merited  a  downward  adjustment  of 
the guidelines shows that the judge was not particularly im‐
pressed by Velazquez’s attempts at cooperation. Cf. id. at 596 
(“The judge’s explanation emphasized so strongly the harm 
to the victims that we know that factor dominated his think‐
ing.  And  his  questions  to  defense  counsel  at  the  beginning 
and end of the hearing show that he understood but was not 
moved  by  Castaldi’s  decision  to  come  forward  and  confess 
after more than twenty years of fraud.”). The district judge’s 
“thinking on this point was so obvious that we need not re‐
mand  for  him  to  make  that  point  explicit  in  a  second  hear‐
ing,”  id.,  particularly  in  light  of  the  within‐guidelines  sen‐
tence. See Curby, 595 F.3d at 797. We find no procedural error 
in the district court’s consideration of the § 3553(a) factors. 
       
       
Nos. 14‐1034 & 14‐1153                                       25 

       V.     Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  judgment  of 
the district court.